Citation Nr: 1628545	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for chronic daily headaches, muscle tension type.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), for the period prior to March 30, 2013. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 7, 1999 to October 28, 1999, from September 3, 2002 to July 27, 2003 and from October 12, 2005 to August 24, 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Topeka, Kansas, and an August 2015 rating decision issued by the RO in St. Petersburg, Florida, which denied entitlement to TDIU.  Jurisdiction over the Veteran's claims has since been transferred in full to the St. Petersburg RO. 

The record reflects that the Veteran was originally represented in this matter by The American Legion, as reflected in a September 2007 VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative).  In October 2010, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Kenneth M. Carpenter as his representative; a copy of that appointment has been associated the claims file.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2015).

In August 2013, the Board found that the issue of TDIU had been raised by the record and remanded the case for further development, to include completion of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability.  In subsequent correspondence from his attorney, received in November 2015, the Veteran indicated that he was seeking TDIU for the period from August 26, 2009 (the effective date for service connection for headaches) to March 30, 2013, as he was able to secure employment on that date.  Consequently, the issue is characterized as shown on the title page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to anxiety; chronic sleep impairment; mild memory loss; and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the period prior to March 30, 2013, the Veteran's headaches were manifested by very frequent and completely prostrating and prolonged attacks that were productive of severe economic inadaptability.

3. Since March 30, 2013, the Veteran's headache disability is manifested by frequent and completely prostrating and prolonged attacks that are not productive of severe economic inadaptability.

4.  The competent and credible evidence of record demonstrates that, prior to March 30, 2013, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected headaches.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period prior to March 30, 2013, the criteria for a 50 percent disability rating, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100(2015).

3.  For the period subsequent to March 30, 2013, the criteria for a 30 percent disability rating, but no higher, for headaches have been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the period prior to March 30, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifics regarding the adequacy of examinations and compliance with the prior remand are discussed below.  

PTSD

Background

The Veteran disagrees with the 50 percent rating assigned for his service-connected PTSD.  He contends that he experiences symptoms severe enough to entitle him to a rating in excess of 50 percent for the psychiatric disability.

Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Facts and Analysis

In a November 2008 VA treatment note, the Veteran was found to be cooperative and interactive with the examiner.  He showed normal psychomotor activity. His posturing was normal. There were no unusual movements or mannerisms noted. The Veteran's eye contact was good and his speech spontaneous and relevant.  He displayed a depressed affect.  The Veteran's thoughts were logical and linear, as well as goal directed.  There was no evidence of suicidal ideation.  The Veteran was alert times 3, with an intact memory.  

In January 2009, the Veteran was seen at VA concerning his headaches.  He was found to be pleasant, cooperative, well-kempt and groomed and in good spirits.  He was oriented times 3 and his attention, comprehension, memory language and fund of information were all within normal limits. 

In April 2009, the Veteran was seen at VA for headaches.  At that time, he was found to be mildly unkempt in dress but fluent in speech, and oriented times 3.  His attention, comprehension, memory, language and fund of information were all found to be within normal limits. 

In October 2009, the Veteran underwent a VA TBI examination.  At that time, he indicated he experienced mood swings. 

In October 2009, the Veteran underwent a VA PTSD examination.  At that time, he indicated that he was always irritable and "grouchy."  He admitted to getting angry over things that others would consider trivial.  He endorsed trouble with falling asleep and, once asleep, staying so.  The Veteran indicated he averaged approximately 5 hours of sleep per night, which was punctuated by nightmares that he did not remember.  The Veteran indicated that he was hyper-alert and always checking doors to make sure that they were locked.  He reported that he never felt safe and was hypervigilant, always watching others when out and assessing whether or not others in public are carrying guns.  The Veteran stopped short of carrying his own gun in public, despite having a permit to do so, for fear that he would "get in trouble" with it in public.  Instead, the gun was on his bedside table.  

The Veteran endorsed intrusive thoughts about the war, and avoided any reminder of it, to include movies and nightly news.  Doing so increased his anger level.  The Veteran indicated that he rarely socialized, and that he had no friends that he got together with.  All of his friends and his wife's friends had moved away following college or as part of the military. 

The Veteran had trouble maintaining his activities of daily living, to include bathing.  His wife often had to remind him to take a shower.  The Veteran denied having suicidal thoughts. 

On examination, the Veteran was dressed casually.  He was oriented to time, place and person.  His thinking was goal directed and focused. He denied any hallucinations or delusions and there was no evidence of a thought disorder.  He maintained eye contact, as appropriate, throughout the examination.  He had some trouble with his memory, in that he could not recall certain exact dates.  The Veteran was able to recall information that was prior to his time in service quickly and easily.  The Veteran's speech was coherent, goal-directed and usual.  The Veteran described panic attacks when he became concerned about whether or not certain doors were locked.  The Veteran denied feeling depressed; rather, he was anxious and unsettled around others.  Impulse control was normal.  Sleeping problems were present.  

In April 2010, the Veteran sought treatment at VA for headaches.  As part of his intake procedure, the Veteran was administered a depression screen.  On that screen, he denied feeling down, depressed or hopeless.  He indicated he had no trouble falling or staying asleep, or sleeping too much.  The Veteran denied that he had little interest or pleasure in doing things, that he felt tired or had little energy, or that he had appetite problems.  The Veteran indicated he had trouble concentrating on things, such as reading the newspaper or watching television, for several days.  He had no issues with speaking too slowly or being too restless and fidgety.  The Veteran denied any self-harm ideation.  

In a September 2010 VA treatment note, the Veteran reported issues related to PTSD, anxiety and difficulty sleeping.  At that time, the Veteran denied nightmares but endorsed paranoid feelings.  He had no suicidal or homicidal ideation. 

In October 2010, the Veteran underwent a mental health consult at VA.  At that time, his chief complaint was migraine headaches and possible anxiety.  The Veteran indicated that he achieved approximately 7 hours of "broken" sleep per night.  He described daily intrusive thoughts of combat trauma, hypervigilance, social isolation and a varied startle response.  When asked to describe his mood, the Veteran said he was "grumpy."  The Veteran denied suicidal ideation or an intention to harm others. 

On examination, the Veteran was alert and oriented times 4, with normal eye contact and speech.  His mood was irritable but affect appropriate.  His thought processes normal, with no evidence of hallucinations, delusions, illusions or ideas of reference.  The Veteran's insight and judgment were rated as "fair."  

In a December 2010 VA mental health treatment note, the Veteran indicated no change in his symptoms, with average sleep of between 5 and 6 hours per night.  He described his mood as mild, but indicated that his wife would describe him as irritable.  He rated his level of anxiety at 6 on a 1 to 10 scale, and endorsed social isolation.  He admitted to intrusive thoughts associated with driving, but denied nightmares or suicidal thoughts. 

On examination, the Veteran was alert and oriented times 4, with normal speech and eye contact.  His affect was appropriate and thought processes linear, logical and goal-oriented.  There was no evidence of hallucinations or delusions.  The Veteran's insight and judgment were fair and cognition grossly intact. 

In a March 2011 VA mental health treatment note, the Veteran indicated that he was getting 5 hours of interrupted sleep.  He described his mood as "quiet" and his energy level and concentration as varied.  He denied nightmares but endorsed intrusive thoughts and irritable moods.  He denied suicidal or violent thinking. 

On examination, the Veteran was again found to be alert and oriented to person, place, time and situation.  His speech and eye contact were normal.  The Veteran's affect was slightly constructed but generally appropriate.  His thought processes and thought content were linear, logical and goal-oriented, with no evidence of hallucinations, delusions, illusions or ideas of reference.  The Veteran had fair insight and judgment with regard to his current emotional state.  His cognition was found to be grossly intact.

In a December 2011 VA mental health treatment note, the Veteran indicated he slept 7 hours per night.  His energy and concentration were "decent."  He denied having nightmares, but indicated he was always irritable and had intrusive thoughts.  He denied suicidal or violent thinking.

On examination, the Veteran was found to be alert and oriented to person, place, time and situation.  Eye contact was normal, as was speech.  The Veteran's affect was slightly constructed but generally appropriate.  His thought processes and thought content were linear, logical and goal-oriented.  There was no evidence of hallucinations, delusions, illusions or ideas of reference.  The Veteran had fair insight and judgment with regard to his current emotional state.  His cognition was found to be grossly intact. 

In VA mental health treatment notes from June 2013, the Veteran denied suicidal ideation and explained that he had a good relationship with his wife and his mother.  On examination, the Veteran was found to be well-groomed, casually dressed and fully oriented in all spheres.  He was alert, with concentration, memory and speech all within normal limits.  His thought processes were logical and goal directed with no overt or reported signs of psychosis, delusions, or hallucinations.  His affect was appropriate.  He denied suicidal ideation. 

In a July 2013 VA mental health treatment note, the Veteran reported feeling anxious and hypervigilant.  On examination, he was found to be well groomed, with normal eye contact.  The Veteran was fully oriented in all spheres.  His attention, concentration, memory, speech and thought process and content were all within normal limits.  Thought process and content were logical and goal oriented, with no overt or reported signs of psychosis, delusion or hallucinations.  His mood was mildly anxious and depressed, but appropriate.  The Veteran's insight and judgment were good.  He denied suicidal or homicidal ideation.  

VA mental health treatment notes from August 2013 revealed the Veteran to be well-groomed, casually dressed and fully oriented in all spheres.  He was alert, with concentration, memory, speech and thought process and content all within normal limits.  The Veteran's mood was anxious, but insight and judgment were good.  The Veteran denied suicidal or homicidal ideation.

In three separate VA mental health treatment notes from September 2013, the Veteran was noted to be well groomed and casually dressed.  Eye contact was consistently within normal limits.  The Veteran was fully oriented in all spheres and alert.  His attention, concentration, memory, speech and thought process and content were all adjudged normal.  There were no overt or reported signs of psychosis, delusions or hallucinations.  The Veteran's mood was found to be mildly anxious and depressed.  His affect was mood congruent, with full range of expression appropriate to the conversation.  The Veteran had a good level of insight and judgment.  At that time, the Veteran denied any suicidal or homicidal ideation.

In an October 2013 VA mental health treatment note, the Veteran indicated that he his PTSD caused some problems socially and with his marital relationship.  On examination, he was found to be well groomed and casually dressed, with normal eye contact.  He was fully oriented in all spheres and alert.  

Attention, memory, and speech were all within normal limits.  The Veteran's thought processes and content were within normal limits, logical and goal oriented, with no overt or reported signs of psychosis, delusions, or hallucinations.  The Veteran's mood was described as frustrated, but insight and judgment were good.  

On multiple occasions in October 2013, the Veteran sought mental health treatment at VA.  In corresponding notes, the Veteran was found to be on all occasions well-groomed and casually dressed.  He was fully oriented, and alert.  Attention, concentration, memory and speech were all within normal limits.  His thought process and content were within normal limits, logical and goal directed.  There was no evidence of psychosis, delusions or hallucinations.  The Veteran was found to be either in a frustrated mood, or an anxious one.  His affect was appropriate. Insight and judgment were good.  The Veteran denied suicidal or homicidal ideation. 

In a July 2014 VA mental health treatment note, the Veteran indicated that he awoke in panic on most nights.  

In February 2015, the Veteran underwent a VA TBI consult.  At that time, he indicated that he was rarely depressed or sad, irritable or slightly annoyed.  He indicated that forgetfulness, sensitivity to noise, poor frustration tolerance, and feeling easily overwhelmed by things were often present and occasionally disrupted his activities.  The Veteran indicated that headaches, poor concentration, difficulty making decisions, slowed thinking, difficulty getting organized, an inability to finish things, fatigue, sleep problems and anxiety were almost always present and interfered with his ability to perform at work, school, or home.  He reported that such problems severely interfered with his work and his relationship with his wife.  
On examination, the Veteran was found to be oriented times 3, with a flat affect, intact comprehension and normal memory. 

In a February 2015 VA treatment note, the Veteran was found to be alert and oriented in all spheres.  He was appropriately dressed with good hygiene and grooming.  The Veteran's speech was coherent and normal in rate, rhythm and tone.  He demonstrated good eye contact and normal interpersonal interaction. His thought process was logical and goal-directed.  There were no signs of psychosis, delusion or hallucination evident.  The Veteran endorsed a lack of suicidal or homicidal ideation.  He was found to be pleasant and cooperative with intact insight and judgment.  

In February 2015, the Veteran underwent a VA PTSD examination.  The Veteran reported that he began working for a watch company two years prior.  He indicated that he felt he got along with his co-workers and while he had a difficult boss, he was able to maintain his employment.  At the time, he was living with his wife of 7 years, in a relationship he described as good.  The couple went to movies when they had free time, and the Veteran was in contact with his best friend and family members.  Citing trust issues, the Veteran indicated that he had few local friends.  

On examination, the Veteran was found to experience anxiety, chronic sleep impairment and disturbances of motivation and mood.  On examination, the Veteran was found to be clean, neatly groomed, and appropriately dressed.  He was found to be able to maintain minimum personal hygiene.  His speech was spontaneous, clear and coherent and his attitude cooperative and attentive.  His mood was anxious and affect constricted.  The Veteran's thought process and content were found to be unremarkable.  No inappropriate behavior was observed.  The Veteran had good impulse control, no episodes of violence, and a lack of suicidal or homicidal ideation.  He denied flashbacks and nightmares, as well.  

The Veteran indicated that he felt irritability and anger at his wife, due to their different views on things.  He denied reckless or self-destructive behavior, as well as hypervigilance.  The Veteran acknowledged that he tried to maintain awareness of his surroundings, and found it hard to concentrate when at work.  He felt that he did not sleep well and woke up tired. 

The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

In March 2015, the Veteran underwent a PTSD screen and a depression screen at VA.  At that time, he denied experiencing nightmares or intrusive thoughts.  He was not on guard, watchful or easily startled, nor did he feel numb or detached from others, activities or his surroundings.  The Veteran denied losing pleasure or interest in doing things.  He was not feeling down, depressed or hopeless.  The VA examiner found the Veteran was "oriented to his own ability."  

In April 2015, the Veteran underwent testing as part of VA treatment.  In that test, he denied feeling depressed or sad.  He indicated that a loss of appetite and a loss of concentration were occasionally present, but did not disrupt his activities.  He expressed concern about forgetfulness, slowed thinking, difficulty getting organized, and the effect of his mental health symptoms on his life, overall.  The Veteran reported that his daily activities were disrupted by headaches, sensitivity to light and noise, difficulty in making decisions, fatigue, loss of energy, becoming tired easily, having difficulty falling or staying asleep, feeling anxious or tense, poor frustration tolerance, and feeling easily overwhelmed by things.  He indicated that his irritability was a constant presence that interfered with his ability to perform at work, school or home.

On examination, the Veteran was found to be oriented times 3, with a flat affect, normal memory, and intact concentration. 

In a May 2015 VA treatment note, the Veteran indicated he experienced racing thoughts, which interfered with his sleep.

In a February 2016 statement, the Veteran's wife reported that the Veteran had changed since his military service.  She noted that he had become more isolated, forgetful, anxious and withdrawn.  She described a lack of concentration, problems with communicating and a neglect of his hygiene.  She described problems with paranoia and sleep issues she observed in the Veteran.  The Veteran's wife indicated that he had become "hyper-vigilant" and unable to relax, even when around family and out with friends.  In addition, she described daily mood swings and an inability to communicate with her.  

The Veteran also submitted a statement, dated February 2016.  Therein, he indicated that he was irritable due to his PTSD, which made it difficult to be around other people.  He described fighting anger and isolating himself to avoid confrontation with people.  He indicated an inability to trust people, a constant feeling of anxiety, frequent panic attacks, and problems staying asleep.  The Veteran described a chronic fatigue and being constantly on guard. 

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted. In this regard, as noted previously, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with deficiencies in most areas.  In this regard, there is no evidence of any suicidal ideation, as the Veteran has consistently denied such since 2009.  No obsessional rituals were noted at any time and the notation that the Veteran's spouse said he was hypervigilant was without example.  The Veteran's speech was consistently found to be clear and logical. While the Veteran endorsed depression at various times, there was no evidence of near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  The Veteran indicated that he was irritable, but there was no evidence of impaired impulse control such as unprovoked irritability with periods of violence.  Nothing in the record indicated any spatial disorientation.  

While the Veteran was noted on certain occasions to be neglectful of personal appearance and hygiene-including the need to be told by his wife when to bathe-the finding that the Veteran met a single criteria of a higher rating does not justify granting such a rating.  In addition, there was nothing in the record to show that the Veteran had difficulty in adapting to stressful circumstances, such as work or a work-like setting.  While he was irritable at times, including while at work, he was able to finish an advanced education and find and maintain employment.  Finally, the record shows the Veteran was able to establish and maintain effective relationships.  He was married, and maintained contact with family and close friends.  While he indicated having an inability to trust others, leading to an inability to make friends after moving to Florida, such a finding on its own does not warrant an increased disability rating for the appeal period.  

With regard to the Veteran's social functioning, the evidence reveals that he maintained a good, if sometimes strained, relationship with his wife and maintained contact with family members despite his PTSD symptomatology.  The Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board notes that the Veteran was able to work for many years in the same job, without any issues related to his PTSD symptoms. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 100 percent rating.  There is nothing in the evidence to suggest that the Veteran experiences gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; an intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Rather, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and fully oriented.  His speech was noted consistently as normal and his affect and thought processes were also consistently normal.  The Veteran's associations were appropriate and there was no indication of any hallucinations and delusions.  The Veteran was found not to be at risk of suicide, or to be a homicidal risk.  Moreover, the Board finds that, while the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with deficiencies in most areas, as he was able to maintain a relationship with his wife and family, and he maintained regular and steady employment.  

The overall, objective evidence of record clearly shows that the Veteran's PTSD has been consistently manifested by criteria warranting his current 50 percent rating.  No examiner found the Veteran's thought processes or communication to be grossly impaired.  Rather, he has been consistently found to be intelligent, with clear speech and oriented to time and place.  While he reports memory loss, it is not for names of close relatives, his own occupation or his own name.  As for the Veteran's anxiety and irritability, such symptoms are contemplated by the criteria for his 50 percent rating. 

Therefore, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to anxiety; chronic sleep impairment; mild memory loss; and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Consequently, a rating in excess of 50 percent for PTSD is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

Background

The Veteran contends that a higher rating is warranted for his service-connected daily chronic headaches, muscle tension type (hereinafter, "headaches").  Specifically, the Veteran asserts that a higher rating is warranted as his headaches are frequent and severe enough to cause him to take to bed on a weekly basis, and make it difficult for him to work. 

Laws and Regulations

The Veteran's headaches are rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  The Veteran's headaches have been rated under the diagnostic criteria for migraines.  The diagnostic criteria indicate that migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating, while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

Facts and Analysis 

In October 2007, the Veteran underwent a VA examination.  At that time, he reported a history of chronic daily headaches which began a few weeks after his truck was hit by an improvised explosive device in July 2006.  He now experienced a daily headache, without warning of onset, of a duration of multiple hours.  There was associated photophobia, sonophobia, and scotomata, but no blurred vision, nausea or emesis.  The headaches usually occurred daily and lasted for approximately 90 percent of the day.  Three weeks prior to the examination, the Veteran had a severe headache with photophobia.  The examiner noted that ordinary activity was usually unaffected.

A July 2008 VA treatment note showed the Veteran had a severe headache, of 3 days duration, the prior month.  A February 2008 VA treatment note indicated a headache the week prior.

In October 2008, the Veteran underwent a VA neurological disorders examination.  At that time, he described being unemployed following service and doing odd jobs despite daily headaches.  He reported a headache the previous summer that left him incapacitated for 4 days.  Since that time, he felt he was able to work despite the daily headaches and had recently secured a job building livestock trailers.  The VA examiner diagnosed the Veteran with chronic daily headaches with occasional incapacitation.  

In a July 2009 VA treatment note, the Veteran reiterated the daily occurrence of his headaches.  He described an almost constant pain, in his forehead and sometimes his eyes.  He was diagnosed at that time with chronic daily headaches. 

In a September 2009 VA treatment note, the Veteran recalled daily headaches, at a high level of pain, for the previous 2 years.  He indicated that pain medication no longer worked, and that the only thing that helped treat the pain was sleep. 

In October 2009, the Veteran underwent a VA TBI examination.  At that time, the Veteran reported tension headaches that occurred daily and were of a moderate to severe severity.  The examiner noted that such headaches would have a moderate effect on the Veteran's employment, as it would be difficult to concentrate.  The Veteran was diagnosed with chronic daily headaches, muscle tension type. 

In an April 2010 VA treatment note, the Veteran reported mild daily headaches.  He indicated that they were not as severe as in the past. 

In an October 2010 statement, the Veteran described his headaches.  He indicated that they began in service, a few months after an explosion in Iraq.  Since that time, the headaches were present daily and increased as the day went on.  He described not being able to function, due to the pain of the headaches, on a weekly basis.  At these times, the Veteran stayed in bed.  He indicated that, in October 2008, he took a job building livestock trailers but had to leave work early on a regular basis, due to his headaches.  By May 2009, he quit that job because of the headache pain.  He then described other jobs, mostly of a temporary nature, which he held before enrolling in college in the fall of 2009.  The Veteran indicated that he spent at least one day a week in bed, due to his headache pain, which was present when he woke up and worsened as the day went on.  He indicated that he was unable to work because of the headache pain. 

In January 2015, the Veteran underwent a VA headaches examination.  At that time, the diagnosis of tension headaches was confirmed.  The Veteran described a "halo" of pain around his head, which was constantly pounding.  He also endorsed sensitivity to light and sound, as well as dizziness.  The examiner found that the Veteran did not have characteristic prostrating attacks of headache pain.  He noted that the Veteran's headache condition impacted his ability to work, in that it would be more difficult to do his job when he had a headache.  The examiner found that the Veteran had headaches every other day, and sometimes on a daily basis, for which medication no longer was effective. 

In March 2016, the Veteran and his wife submitted statements to VA regarding his headaches.  The Veteran's wife, to whom he had been married over 10 years, stated that she noticed the daily chronic headaches as soon as the Veteran returned from Iraq.  She indicated that they impacted his dally functioning.  She recounted incidents where the Veteran had to miss work because he was unable to get out of bed due to his headaches.  The Veteran's wife described the pain as noticeable and significant.  She indicated that he had severe headaches at least once a week, during which time he missed at least a half day of work.  

In his statement, the Veteran again described his work history since service, and the deleterious effect of his headaches on his employment.  He indicated that he finished college in December 2012.  In March 2013, the Veteran obtained employment at a watchmaking company.  A year later, he began working full-time at a different watch company, although he indicated his hours were limited by his headaches.  The Veteran opined that he was unable to function at least one day a week, due to his headaches.  His boss allowed him to leave work due to his headaches on a weekly basis.  He further described how his headaches made his employment difficult because significant concentration was required, and his headaches were a distraction.  

Based on the foregoing, the Board finds that the evidence supports a 50 percent rating under Diagnostic Code 8100 for the period prior to March 30, 2013.  During that time frame, the Veteran consistently described daily headaches of varying intensity, which on the whole rendered him unable to work.  In his October 2010 statement, the Veteran described in great detail weekly inability to function, and the string of jobs he was unable to maintain due to his headaches.  His wife described him as having to take to bed weekly, impacting his daily functioning.  VA treatment notes from the time period prior to March 30, 2013 describe the Veteran's frequent headaches, mostly daily and sometimes prostrating.  Overall, the Board finds, the evidence supports a finding that the Veteran's headaches manifested as very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

A higher schedular rating for headaches for this period is not assignable, as a 50 percent rating is the maximum schedular rating under Diagnostic Code 8100 for migraine headaches.  The Board has also considered whether there are other diagnostic codes available that would provide an analogous evaluation of this disability, and finds there are none.

For the period after March 30, 2013, the evidence shows that the Veteran's headaches no longer produced severe economic inadaptability.  On that date, the Veteran secured employment, and continued to maintain such employment throughout the remainder of the appeal period.  The evidence shows that the Veteran has consistently and credibly described his headaches as causing him to need to stay in bed for periods of time, sometimes an entire day or longer.  Despite this, and with the cooperation of his employer, the Veteran was able to maintain employment at the watch company.  The January 2015 VA examiner noted that the headaches occurred daily, and that they would affect the Veteran's concentration.  However, he did not opine, and the record does not show, that the Veteran's headaches during this period were productive of severe economic inadaptability.  
 Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson  v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Hence, at this point there is no evidence of severe economic inadaptability due to headaches, after March 30, 2013.  Since that date, the Veteran has been able to consistently maintain employment.  The Board thus finds that the Veteran's headaches more nearly approximate prostrating attacks occurring on average once a month over the last several months, but without severe economic inadaptability.  As such, a 30 percent rating under Diagnostic Code 8100 is warranted for such period.

The Board further finds that entitlement to a higher rating of 50 percent is not warranted for the period subsequent to March 30, 2013.  In this regard, although the Veteran did report missing some days of work as a result of his headache disability, the evidence shows that his headaches did not significantly impact his ability to work and he was able to maintain employment.  Without both prostrating headaches and severe economic inadaptability, the Veteran's headaches do not warrant a 50 percent rating. 

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are to be applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

As concerns the Veteran's PTSD claim, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

As for the Veteran's headaches, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected headaches with the established criteria found in the rating schedule.  In doing so, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating criteria address the frequency of the headaches and their resulting impact on his ability to economically adapt as a result of such a condition.  As above, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's disability symptomatology is fully addressed by the rating criteria under which each of his disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

In his March 2016 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran clarified that he believes that his service-connected conditions prevented him from maintaining gainful employment for the appeal period prior to March 2013. 

In order to establish entitlement to TDIU due to service-connected disability or disabilities, there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R.  
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; see also VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation. Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, due to the Board's decision with respect to the Veteran's claim for an increased rating for headaches, his service-connected disabilities are now rated as 80 percent disabling for the period prior to March 30, 2013.  Therefore, he has at least one disability rated at more than 40 percent, with additional disability sufficient to bring the combined evaluation to 70 percent.  As the Veteran meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a), the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The Board notes that, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992). Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Board finds that, after resolving any reasonable doubt in the Veteran's favor, the evidence of record supports the award of a TDIU prior to March 30, 2013.

In the Veteran's March 2016 VA Form 21-8940, the Veteran indicated that prior to March 2013, he worked performing labor at a company in Kansas.  At that time, he missed one day a week due to illness.  He also indicated that he ultimately left such employment due to his disability. 

In addition, as noted above, the Veteran submitted a statement in March 2016, detailing the effect of his service-connected disabilities on his employment.  He indicated that he was employed from October 2008 to May 2009 for a company that built livestock trailers, but he had to leave due to his headaches.  He further described how, in the summers of 2009 and 2010, he worked for a lawn service owned by a friend, and that the friend allowed him to take off days when his headaches flared up.  He also temporarily worked selling fireworks at a stand owned by a longtime friend in 2009 and 2010.

Furthermore, as discussed above in connection with the Veteran's claim for a higher rating for his service-connected headaches, the medical evidence of record suggests that his headaches impaired his ability to function in a workplace prior to March 2013.  For example, in the October 2009 TBI examination, the examiner noted that the Veteran's headaches would have an effect on the Veteran's employment, in that it would be difficult to concentrate.  The Veteran himself described taking low-paying jobs from friends who would work around his headache-induced absences, and having to leave other, better jobs due to those headaches.  It was only after he started working for watchmaking companies in March 2013 that the Veteran was actually able to maintain substantially gainful employment.  

Based on the foregoing, the evidence of record supports a finding that the Veteran's service-connected headaches rendered him unemployable prior to March 30, 2013.  In this regard, the evidence suggests that the Veteran was unable to secure substantially gainful employment consistent with his education and experience, and when he did, he was unable to keep the job due to his constant, prostrating headaches. 

Therefore, based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected headaches rendered him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history, prior to March 30, 2013.  Therefore, entitlement to a TDIU is granted for that period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.

A rating of 50 percent for chronic daily headaches, muscle tension type, prior to March 30, 2013, is granted, subject to the laws and regulations governing monetary awards.

A rating of 30 percent for chronic daily headaches, muscle tension type, subsequent to March 30, 2013, is granted, subject to the laws and regulations governing monetary awards. 

Entitlement to a TDIU is granted prior to March 30, 2013, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


